NO. 07-04-0558-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                          PANEL D

                                   DECEMBER 3, 2004

                          ______________________________


                        IN RE RESHAWN JOHNSON, RELATOR

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Relator Reshawn Johnson, proceeding pro se and in forma pauperis, seeks a writ

of mandamus to compel the Honorable Bradley S. Underwood, Judge of the 364th District

Court of Lubbock, to provide him with a free clerk’s record and reporter’s record in cause

number 97-424,513-B to prepare a writ of habeas corpus.1 Under applicable principles of

law, relator’s petition must be denied.


       By his petition, relator maintains he filed a motion requesting a free record which the

trial court denied on November 4, 2004. Although he acknowledges he was provided with


       1
       Appellant was convicted of murder in cause number 97-424,513-B, and by
unpublished opinion dated July 22, 1998, this Court affirmed the conviction in cause
number 07-97-0471-CR.
counsel for his trial and direct appeal, he contends that without a record he cannot

prosecute allegations that his trial was “unfair and in violation of his protected rights to

effective assistance of counsel, his right to due process, equal protection, and his right to

confront witnesses against him,” in violation of the Fifth, Sixth, and Fourteenth

Amendments to the United States Constitution.


       Mandamus is an extraordinary remedy available only in limited circumstances

involving manifest and urgent necessity and not for grievances that may be addressed by

other remedies. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). To be entitled to

mandamus relief, relator must show that (1) there is no other adequate remedy at law

available, and (2) the act sought to be compelled is a ministerial act. Healey v. McMeans,

884 S.W.2d. 772, 780 (Tex.Cr.App. 1994). Also, a sufficient record demonstrating relator’s

entitlement to the relief sought must be provided. Walker, 827 S.W.2d at 837. Relator’s

petition does not demonstrate that the prerequisites for mandamus have been satisfied nor

has he provided any record in support thereof.


       Additionally, a petition for writ of mandamus filed in this Court must comply with the

mandatory requirements of Rule 52.3 of the Texas Rules of Appellate Procedure, and a

pro se party must comply with applicable procedural rules. See Sedillo v. Campbell, 5
S.W.3d 824, 829 (Tex.App.–Houston [14th Dist.] 1999, no pet.). Relator’s petition is lacking

in most of the requirements, and no certified or sworn copy of the order denying his request

for a free record is included.


                                             2
Accordingly, relator’s petition for writ of mandamus is denied.


                                   Don H. Reavis
                                     Justice




                                     3